Citation Nr: 1039596	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-28 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an effective date earlier than May 13, 2010, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to June 1956.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, denied service connection for 
disabilities of the back and neck, hearing loss, tinnitus, and 
PTSD.

The appellant perfected an appeal of the RO's determination in 
September 2007.  In February 2010, the appellant and his son 
testified at a Board videoconference hearing.  In April 2010, the 
Board remanded the matter for additional evidentiary development.  

While the matter was in remand status, in a June 2010 rating 
decision, the RO granted service connection for PTSD and assigned 
an initial 50 percent rating, effective May 13, 2010.  The Board 
finds that the grant of service connection for this disability 
constitutes a full award of the benefit sought on appeal with 
respect to the issue of service connection for a psychiatric 
disability, including PTSD.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  In July 2010, however, the 
appellant submitted a notice of disagreement with the effective 
date assigned by the RO for the award of service connection for 
PTSD.  The record currently before the Board contains no 
indication that the RO has issued a Statement of the Case 
addressing this issue.  Thus, a remand for this action is now 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

As set forth in more detail below, a remand is also necessary 
with respect to the other issues on appeal.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In a June 2010 rating decision, the RO granted service connection 
for PTSD and assigned an initial 50 percent rating, effective May 
13, 2010.  In July 2010, the appellant submitted a notice of 
disagreement with the effective date assigned by the RO for the 
award of service connection for PTSD.  The record currently 
before the Board contains no indication that the RO has issued a 
Statement of the Case addressing this issue.  Thus, a remand for 
this action is now necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999).

With respect to the remaining issues on appeal, a remand is 
necessary in light of the RO's failure to comply with the Board's 
April 2010 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998) (holding that where remand instructions are not 
followed, the Board errs as a matter of law when it fails to 
ensure compliance).

First, the Board directed the RO to contact the Greater Los 
Angeles VA Healthcare System and obtain clinical records 
pertaining to the appellant for the period from August 2007 to 
the present.  The record shows that the RO thereafter requested 
clinical records dated from August 2009.  It is unclear why the 
RO failed to request earlier records.  VA is required to obtain 
relevant records from a Federal department or agency, including 
records from VA medical centers.  Indeed, VA may only end its 
efforts to obtain such records if it is concluded that the 
records sought do not exist or that further attempts to obtain 
them would be futile.  See also 38 C.F.R. § 3.159 (c)(2) (2010).  
In view of the foregoing, the RO must make adequate efforts to 
obtain complete VA clinical records.  

The Board also finds that additional VA medical examinations are 
necessary, given that the opinions obtained pursuant to the 
Board's April 2010 remand are inadequate.  

For example, at the April 2010 VA audiology examination, the 
examiner concluded that because only spoken voice testing was 
performed when the appellant was in the military, there was no 
basis upon which to conclude that the appellant's current hearing 
loss and tinnitus were related to service and it was therefore 
less likely than not that his hearing loss and tinnitus were 
related to military noise exposure.  The record on appeal, 
however, includes the appellant's credible testimony to the 
effect that he sustained acoustic trauma during service as a 
member of an artillery unit, Howitzer battalion.  He has also 
credibly testified that since his separation from active service, 
he has worked in an office environment, with no noise exposure.  
The Board further notes that at his April 2010 VA audiology 
examination, the appellant denied post-service recreational noise 
exposure, in addition to post-service occupational noise 
exposure.  Because the examiner failed to consider this evidence 
in rendering her opinion, it is not based on sufficient facts or 
data, rendering the examination report inadequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Board 
further notes that the examiner failed to provide an opinion 
regarding whether the appellant's current hearing loss and 
tinnitus are causally related to the in-service head injury he 
sustained in an April 1956 automobile accident, as the Board had 
requested in its April 2010 remand.  This must be corrected on 
remand.  38 C.F.R. § 3.159(c)(4) (2010); see also Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that where remand 
instructions are not followed, the Board errs as a matter of law 
when it fails to ensure compliance).

Additionally, at a VA spine examination in April 2010, the 
examiner concluded that because the appellant had reported no 
neck or back pain when he established care with VA in March 2005, 
it was unlikely that his current neck and back disabilities were 
related to service.  Again, the Board notes that the appellant 
has reported progressive neck and back pain for many years.  At 
the February 2010 Board hearing, the appellant's son also 
testified that when he was growing up, his father's activities 
were limited due to back and neck pain.  He recalled that the 
appellant was unable to be an active participant while playing 
catch or helping them with sports.  It is unclear whether the 
examiner considered this history in providing his opinion.  
Additionally, there is no indication that the appellant's service 
treatment records were considered by the examiner in rendering 
the opinion.  Because it is unclear whether the examiner 
considered all of the pertinent evidence in rendering his 
opinion, the examination report inadequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  This must be corrected on 
remand.  38 C.F.R. § 3.159(c)(4) (2010); see also Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that where remand 
instructions are not followed, the Board errs as a matter of law 
when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should issue a Statement of the 
Case to the appellant and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than May 13, 2010, for the award of service 
connection for PTSD.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim.  The 
appellant must be advised of the time limit 
in which he may file a substantive appeal, 
if he so desires. 38 C.F.R. § 20.302(b) 
(2010).  This issue should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should contact the Greater Los 
Angeles VA Healthcare System and obtain 
clinical records pertaining to the 
appellant, for the period from August 2007 
to August 2009, and the period from April 
2010 to the present.

3.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of any 
current back or neck disability.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the 
appellant, obtaining a complete medical 
history including the onset of his back and 
neck pain and any post-service back or neck 
trauma, and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that that any current back or neck 
disability identified on examination is 
causally related to the appellant's active 
service or any incident therein, including 
injuries he sustained in the April 1956 
automobile accident.

4.  The appellant should be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of any 
current hearing loss and tinnitus.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  After examining the 
appellant, obtaining a complete medical 
history including the onset of his hearing 
loss and tinnitus, and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is as least as likely as not 
that any current hearing loss or tinnitus 
had its onset during the appellant's active 
service or is otherwise related to the 
appellant's active service or any incident 
therein, including his exposure to acoustic 
trauma as a member of an artillery unit, or 
to a concussion sustained in an April 1956 
automobile accident.  The report of 
examination should include a complete 
rationale for all opinions rendered.

5.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the appellant's claims, 
considering all the evidence of record.  If 
the claims remain denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

